Citation Nr: 0007316	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  98-08 734A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
service-connected residuals of a left patelloplasty.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel



INTRODUCTION

The veteran had service from November 1966 to October 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Houston, Texas.

The veteran requested a personal hearing in connection with 
his claim; however, he failed to report for a hearing 
scheduled in August 1999.  See 38 C.F.R. § 20.704(d) (1999).


FINDING OF FACT

Residuals of a left patelloplasty result in some limitation 
of knee motion, crepitus, and degenerative changes, with 
subjective complaints of pain and functional loss.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals of a left patelloplasty have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In August 1976, the veteran underwent arthrotomy and patellar 
shaving for internal derangement of the left knee and an 
osteochondral fracture of the patella.  A report of the 
surgical procedure was sent to an insurance company and the 
Industrial Accident Board, with notations as to the veteran's 
post-operative condition indicating good progress with 
residual chondromalacia.

In a rating decision dated in April 1982, the RO established 
service connection for residuals of a left patelloplasty, 
evaluated as zero percent disabling, effective January 28, 
1982.  The RO noted service medical evidence of left kneecap 
dislocation, with recurrent complaints thereafter, 
necessitating patelloplasty.  

At the time of VA examination in February 1982, x-rays showed 
"few fragments inferior to patella."  The diagnosis was 
"chondromalacia of the patella with loose bodies, 
symptomatic, chronic, mild at this time."  

Private medical records note that in May 1982, the veteran 
underwent arthroscopic surgery on his left knee for 
chondromalacia of the left patella and recurrent subluxation.  
The operation report notes clinical findings of subluxation 
of the left patella with malalignment.

Private medical records reflect that the veteran presented 
with knee complaints in May 1990, after having sustained an 
injury to the left knee while on a job doing construction in 
February 1990.  He gave a history of using a knee brace, 
which prevented him from having a buckling sensation in the 
knee.  The veteran was tender over the patella and 
examination revealed significant patella femoral crepitus.  
There was no significant ligamentous laxity over the medial 
or lateral joint line.  X-rays showed significant evidence of 
patellar dysplasia and maltracking, with osteophyte formation 
along the medial portion of the patella.  The veteran was 
advised to find an occupation that would not require him to 
climb or squat or get in positions requiring acute knee 
flexion-type maneuvers.  X-rays were interpreted as not 
showing any significant sequelae from the medial meniscectomy 
performed in 1976.

Private records show that the veteran underwent arthroscopic 
examination of the left knee in June 1990, with debridement.  
A pathology report notes chronic synovitis.

In January 1997, the RO received the veteran's claim of 
entitlement to an increased evaluation for his left knee 
disorder.  In connection with such he presented for a VA 
examination in August 1997.  The examination report includes 
note of a Workman's Compensation injury to the left knee in 
1976, and arthroscopic surgeries in 1976 and 1982.  The 
veteran reported being employ as a welder and stated that he 
occasionally took Tylenol for soreness in the anterior aspect 
of the left knee.  He denied any locking, catching or giving 
way.  He reported occasional swelling.  Examination revealed 
no effusion.  The veteran had a good range of motion with 
mild-to-moderate patellofemoral crepitus on range of motion.  
There was tenderness to palpation under the medial, more than 
the lateral, patellar facets.  There were no medial or 
lateral joint line symptoms, no anterior or posterior 
instability, or any varus or valgus instability.  An X-ray 
showed mild degenerative changes, primarily of the lateral 
patellofemoral joint, as well as some peaking of the tibial 
spine and what appeared to be narrowing of the medial joint 
space.  The examiner indicated that the veteran's symptoms 
appeared to be well-controlled with anti-inflammatory 
medications and noted that the veteran remained gainfully 
employed in fairly heavy labor.

A report of VA orthopedic treatment, dated in April 1998, 
notes tenderness at the lateral and medial patellar facets.  
The veteran had left knee motion from zero degrees to 130 
degrees, with crepitus and pain on forward flexion.  He was 
stable to varus and valgus testing.  The diagnosis was 
arthritis of the left knee.


In December 1998, the veteran presented for a VA orthopedic 
examination.  He complained of pain primarily over the 
anterior aspect of the knee.  He denied being on any anti-
inflammatory medications.  He reported some mild valgus 
pseudolaxity.  No lateral instability symptoms were noted.  
The veteran reported occasional effusion and occasional 
episodes of giving way. He denied locking or catching.  He 
stated that he worked until October of 1997 when he quit 
secondary to knee pain.  He denied any work-related knee 
injuries.  Examination revealed a mild antalgic gait on the 
left.  The veteran had motion from full extension to 110 
degrees of flexion.  There was tenderness to palpation about 
the patellofemoral joint and some mild tenderness to 
palpation along the medial joint line.  There was no obvious 
instability noted on anterior or posterior drawer or anterior 
Lachman's tests.  No varus or valgus instability was noted.  
X-rays showed a moderate degree of degenerative change 
primarily in the medial and patellofemoral portions of the 
knee.  The impression was degenerative joint disease of the 
left knee, status post surgery times four, with moderate 
degenerative change and moderate-to-severe symptoms.

A VA orthopedic consultation record dated in January 1999 
notes that the veteran's examination was "very 
irreproducible" and that the veteran "often flinches when 
nothing is done.   He will react with pain to a maneuver then 
there will be no reaction just a few seconds later."  Left 
patellofemoral crepitus was noted.  Magnetic resonance 
imaging showed a post horn medial meniscus intrasusbtance 
tear and chondromalacia patella.  The plan was to treat him 
with a brace.  A progress note dated in May 1999 again notes 
that the veteran exaggerated examination finding on both 
knees.  A patella apprehension test was positive.  No 
McMurray's was noted.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1999), which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1999).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(1999).  The provisions of 38 C.F.R. § 4.45 and 4.59 (1999) 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  Id.  


Normal knee motion is from zero degrees extension to 140 
degrees flexion.  See 38 C.F.R. § 4.71, Plate II (1999).  
Limitation of motion of the knee is contemplated in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261 (1999).  Diagnostic 
Code 5260 provides for a zero percent evaluation where 
flexion of the leg is only limited to 60 degrees.  For a 
10 percent evaluation, flexion must be limited to 45 degrees.  
A 20 percent evaluation is warranted where flexion is limited 
to 30 degrees.  A 30 percent evaluation may be assigned where 
flexion is limited to 15 degrees.  Diagnostic Code 5261 
provides for a zero percent evaluation where extension of the 
leg is limited to five degrees.  A 10 percent evaluation 
requires extension limited to 10 degrees.  A 20 percent 
evaluation is warranted where extension is limited to 
15 degrees.  A 30 percent evaluation may be assigned where 
the evidence shows extension limited to 20 degrees.  For a 40 
percent evaluation, extension must be limited to 30 degrees.  
And finally, where extension is limited to 45 degrees a 
50 percent evaluation may be assigned.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.

38 C.F.R. § 4.71a, Diagnostic Code 5262 provides for 
disability evaluations based on impairment of the tibia and 
fibula.  Where there is nonunion with loose motion, requiring 
a brace, a 40 percent evaluation is warranted.  Where there 
is malunion with marked knee or ankle disability, a 30 
percent evaluation is warranted.  Malunion with moderate knee 
or ankle disability warrants assignment of a 20 percent 
evaluation, and with slight knee or ankle disability a 10 
percent evaluation is warranted.

38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999) provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability, a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability, and a 30 percent evaluation for severe 
knee impairment with recurrent subluxation or lateral 
instability.  Id.

VA's General Counsel has stated that when a knee disorder is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and a 
veteran also has limitation of knee motion which at least 
meets the criteria for a zero percent evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, separate 
evaluations may be assigned for arthritis with limitation of 
motion and for instability.  However, General Counsel stated 
that if a veteran does not meet the criteria for a zero 
percent rating under either Diagnostic Code 5260 or 
Diagnostic Code 5261, there is no additional disability for 
which a separate rating for arthritis may be assigned.  
VAOPGCPREC 23-97 (July 1, 1997).

Analysis

In general, allegations of increased disability are 
sufficient to establish well-grounded claims seeking 
increased ratings.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In the instant case, there is no indication that 
there are additional records which have not been obtained and 
which would be pertinent to the present claim.  He has been 
examined by VA and has been afforded opportunity to present 
evidence and argument in support of his claim.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

The veteran's left knee is currently evaluated as 20 percent 
disabling under Diagnostic Code 5299-5262.  38 C.F.R. § 4.27 
(1999) provides that unlisted disabilities requiring rating 
by analogy will be coded with the first two numbers of the 
schedule provisions for the most closely related body part 
and "99."  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.  The additional code is shown after a 
hyphen.

The veteran contends that a higher evaluation is warranted as 
he experiences severe knee pain.  He argues that a physician 
has told him he will eventually need a total knee 
replacement.  

As set out above, Diagnostic Code 5262 provides for 
disability evaluations based on impairment of the tibia and 
fibula.  To warrant in excess of 20 percent under that code, 
the evidence must show nonunion with loose motion, requiring 
a brace (for 40 percent), or malunion resulting in marked 
knee or ankle disability (for 30 percent).  In this case, 
neither diagnostic x-ray evidence nor clinical evidence 
indicates that there is nonunion of the veteran's knee.  
Thus, the 40 percent criteria under Diagnostic Code 5262 have 
not been met.  

Malunion is suggested by historical notations in the file.  
For example, records dated in 1982 note "malalignment" and 
records dated in 1990 note "maltracking."  The 20 percent 
assigned evaluation contemplates moderate knee disability 
resulting from malunion.  The most recent examination report 
notes moderate degenerative knee changes and moderate-to-
severe symptoms.  The report of that examination, however, 
was significant for flexion limited only by 30 degrees and 
complaints of tenderness, without noting any instability, 
locking, catching or other objective manifestations.  Also to 
be considered are the outpatient entries noting the veteran's 
symptom exaggeration.  Furthermore, at the time of 
examination in January 1997, the examiner noted a good range 
of motion, only mild degenerative changes, and no instability 
and concluded that the veteran's symptoms were well 
controlled.  When the objective symptomatology is considered 
in connection with notations as to the veteran's symptom 
magnification, the disability picture most nearly 
approximates the criteria for a 20 percent evaluation; that 
is, the veteran manifests no more than moderate disability 
resulting from malunion of his tibia and fibula at the 
patella.  38 C.F.R. § 4.7.  Thus, a 30 percent evaluation 
under Diagnostic Code 5262 is not warranted.

In Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Court 
set out that VA rating evaluation should include 
consideration of potentially applicable rating criteria, even 
when not raised by the veteran.  Also, the Board notes that 
the assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, in 
this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

In considering application of other diagnostic codes, the 
Board first notes that the currently assigned 20 percent 
evaluation is in excess of the maximum available under 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (1999), 
pertaining to arthritis.  Moreover, the competent evidence in 
the record does not show restrictions of left knee motion 
that are sufficient to warrant a higher evaluation under 
Diagnostic Codes 5260, 5261, supra.  Finally, the veteran has 
not demonstrated any objective evidence of left knee 
instability to warrant consideration of 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 or VAOPGCPREC 23-97.  The Board has 
carefully reviewed 38 C.F.R. Part 4, but finds no diagnostic 
code more appropriate than Diagnostic Code 5262 for rating 
the veteran's disability.

Finally, the Board notes that the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
held that where evaluation is based on limitation of motion, 
the question of whether pain and functional loss are 
additionally disabling must be considered.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59.  Here, the assigned 
evaluation is not predicated on a limited range of motion 
alone, and the provisions of 38 C.F.R. §§ 4.40 and 4.45, with 
respect to pain, do not apply.  See Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).  In any case, the VA examination and 
outpatient treatment notes reflect consideration of the 
veteran's complaints of pain and functional loss.  The 
competent medical evidence does not demonstrate additional 
disability due to pain and the factors set out under 
38 C.F.R. §§ 4.40, 4.45, 4.59.  Here the Board again notes 
the 1999 outpatient notations relevant to symptom 
magnification, and also notes that despite his knee problems 
the veteran was able to work as a manual laborer for many 
years.  He has reported taking Tylenol, if anything, for his 
pain.  In sum, the preponderance of competent and probative 
evidence reflects no additional functional loss resulting 
from the veteran's left knee disability.  38 C.F.R. §§ 4.40, 
4.45, 4.59.  Rather, the veteran's service-connected left 
knee disability is manifested by some limitation of left knee 
motion, crepitus and pain resulting in no more than moderate 
disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) (1999) is in order.  The evidence in 
this case fails to show that the veteran's knee disability, 
in and of itself, now causes or has in the past caused marked 
interference with his employment, or that such has in the 
past or now requires frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  Id.  In fact, at the time of examination in 
August 1997, the VA examiner noted that the veteran's left 
knee symptoms were well-controlled and that he was able to 
continue working in manual labor despite his knee complaints.  
The Board notes that despite the veteran's report of 
potentially required knee replacement, the competent medical 
evidence does not reflect such.  The Board also acknowledges 
the veteran's report, at the time of examination in December 
1998, of having to stop working secondary to knee pain.  
However, in connection with the same examination the veteran 
denied any work-related injuries, in clear contradiction to 
the evidentiary record.  The veteran has offered no credible 
support for his contention that his knee pain interfered with 
his employment and necessitated that he stop working.  
Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not 
in order.  The Board also notes that the veteran's 
unemployability claim, based in part on knee complaints, was 
denied by the RO in a rating decision dated in September 1999 
and to date he has not appealed that determination.  See 
38 C.F.R. §§ 20.200, 20.302 (1999).


ORDER

An evaluation in excess of 20 percent for service-connected 
residuals of a left patelloplasty is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

